Action to recover damages for personal injuries and for loss of services. The two female plaintiffs -were injured when an elevator, installed by the respondent, fell four stories and struck the buffer at the bottom of the shaft. The elevator was installed in 1926, and the accident occurred in 1938. It is alleged that the elevator was inherently dangerous because it did not include in its electrical system a safety device that would stop a faffing car more quickly than it would be stopped in the normal operation of the devices actually present in the system.. At the close of plaintiffs’ case the trial justice directed a nonsuit as to the Otis Elevator Company.
Judgment, in so far as appealed from, affirmed, with costs, on the ground that plaintiffs failed to establish a prima facie case, in that there was lacking proof of custom in respect of the usual installations in 1926 requiring or having a device known and described as an LA-4 contact.
Carswell, Adel and Taylor, JJ., concur; Hagabty, J., dissents and votes to reverse the judgment, in so far as appealed from, and to grant a new trial, with opinion; Lazansky, P. J., concurs with Hagarty, J.